NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
APPLE INC.,
Appellcmt,
v.
INTERNATIONAL TRADE COMMISSION,
Appellee, ' _
AND
HTC CORPORATION AND HTC AMERICA,` INC.,
In,teruenors. ‘
2012-1125
0n appeal from the United States Internationa1Trade
Comn:1ission in Investigation No. 337-TA-710.
ON MOTION
ORDER
Upon consideration of HTC Corporation and HTC
America, Inc.’s unopposed motion for leave to intervene,
IT ls ORD1»:RE1) THAT:

APPLE V. ITC 2
The motion for leave to intervene is granted The re-
vised ofEcia1 caption is reflected above.
FoR THE CoURT
JAN 1 0 2012
/s/ J an Horba1y
Date Jan Horba1y
Clerk
cc: Marcus E. Sernel, Esq.
Sidney A. RosenzWeig, Esq.
Robert A. Van Nest, Esq. F|LE[)
U.S. CUURT 0F APFEALS FOR
552 1 THE FEDEHAL ClRCUlT
JAN 10 2012
JAN HOFlBALV
- Cl.ERK